Case 2:16-cv-04626-PSG-SK Document 138 Filed 01/30/20 Page 1 of 1 Page ID #:1488
                                               JURY NOTE NO.



                                                                   ~
                                                                   K7~~"dr~!CT C


                                                                   JAN 3 02020

                         UNITED STATES DISTRICT COURT                         .W

                       CENTRAL DISTRICT OF CALIFORNIA


                                                       DATI

 CASE NO.CV16-4626-PSG(SKz)                            TI1VI~

 CASE NAME: Juan Frias v. City ofLos Angeles, et al.


 THE JURY HAS REACHED A UNA1vIMOUS VERDICT

 THE JURY REQUESTS THE FOLLOWING:
